UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4333


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISIAH MARQUALE HAYES, a/k/a Isaiah Marquale Hayes,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00137-JAB-1)


Submitted:   March 30, 2011                 Decided:   April 8, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,   Assistant   Federal    Public  Defender,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isiah Marquale Hayes pled guilty to possession of a

firearm     by     a    convicted       felon,      in    violation       of    18    U.S.C.

§ 922(g)(1) (2006), and the district court sentenced him to a

within-Guidelines sentence of 115 months.                     Counsel filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating     there       are     no     meritorious        issues       for     appeal      but

questioning whether Hayes’s sentence was unduly harsh.                                  Hayes

was informed of his right to file a supplemental brief, but he

has not done so.              After our initial review, we ordered the

parties    to     file    supplemental         briefs      addressing          whether       the

district court adequately stated its reasons for imposing the

chosen    sentence       and,    if    not,    whether      its    failure       to   do     so

constitutes        harmless      error.           Having    fully       considered         the

arguments raised by Hayes and the Government, we affirm.

            Because counsel preserved any procedural challenge to

the sentence by arguing for a below-Guidelines sentence, our

review is for an abuse of discretion.                         See United States v.

Lynn, 592 F.3d 572, 578, 581, 583-84 (4th Cir. 2010).                                 If the

district     court        procedurally            erred    and     thus        abused        its

discretion, we must reverse unless the error is harmless.                                    Id.

at 581, 585.

            In     determining         the    procedural         reasonableness         of    a

sentence,        this    court       considers      whether      the    district         court

                                              2
properly calculated the defendant’s advisory Guidelines range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.         Gall v. United States, 552 U.S. 38, 51

(2007).      “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”         United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

Where, as here, the district court imposed a within-Guidelines

sentence, the explanation may be “less extensive, while still

individualized.”        United States v. Johnson, 587 F.3d 625, 639

(4th Cir. 2009), cert. denied, 130 S. Ct. 2128 (2010).               However,

that explanation must be sufficient to allow for “meaningful

appellate review” such that the appellate court need “not guess

at the district court’s rationale.”            Carter, 564 F.3d at 329-30

(internal quotation marks omitted).

             Although   the    district    court   properly   calculated   the

Guidelines range, allowed counsel to argue in mitigation, and

afforded Hayes an opportunity to allocute, we conclude that the

district court abused its discretion in failing to place on the

record an individualized assessment of the § 3553(a) factors

relating to Hayes.       “Sentencing courts are statutorily required

to   state   their   reasons    for   imposing     a   particular   sentence.”

                                       3
United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010).

In this case, although the district court briefly stated that it

had considered the statutory sentencing factors, the court erred

by    failing     to     indicate    the      basis        for     rejecting        counsel’s

arguments for a below-Guidelines sentence.                          See Lynn, 592 F.3d

at 584 (“[T]he court must offer some ‘individualized assessment’

justifying the sentence imposed and rejection of arguments for a

higher or lower sentence based upon § 3553.”) (quoting Gall, 552

U.S. at 50); Carter, 564 F.3d at 328-30.

             Having concluded that the district court procedurally

erred, we next consider whether the error is harmless.                                  In this

context,     “the      [G]overnment       may       avoid       reversal         only    if   it

demonstrates       that    the   error     did      not     have       a    substantial       and

injurious effect or influence on the result[,]” such that “we

can   []    say   with    fair   assurance[]             that    the       district      court’s

explicit consideration of [the defendant’s] arguments would not

have affected the sentence imposed.”                      Boulware, 604 F.3d at 838

(internal     quotation      marks     and        ellipses       omitted).              Relevant

factors in this analysis include whether the record leaves any

doubt      that   the     district     court         considered            the    defendant’s

arguments in light of the relevant § 3553 factors and any other

information       submitted,     id.     at       839,    and    the       strength      of   the

defendant’s arguments for a different sentence.                              Id. at 839-40;

Lynn, 592 F.3d at 585.

                                              4
               With these standards in mind, we conclude that the

Government met its burden.                 In this case, the district court

indicated      that     it   had    performed         its   duties      to    consider     the

relevant § 3553 factors in light of the arguments and evidence

presented      by     Hayes’s      counsel.           Moreover,    the       arguments    for

leniency Hayes advanced at sentencing were less than compelling,

and Hayes “produced no evidence that the effects on others from

[his] imprisonment would be unusually severe.”                               Boulware, 604

F.3d at 840.          Thus, any procedural error is harmless and does

not require reversal.              Finally, with regard to the substantive

reasonableness of the sentence, Hayes has failed to rebut our

presumption that his within-Guidelines sentence is reasonable.

See United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Hayes, in writing, of the right to

petition    the     Supreme     Court      of       the   United   States      for   further

review.     If Hayes requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this       court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Hayes.            We dispense with oral argument because the

facts   and     legal    contentions        are       adequately        presented    in    the

                                                5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6